Citation Nr: 0910120	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 60 percent for coronary 
artery disease, status post coronary artery bypass graft and 
placement of stents secondary to diabetes mellitus type 2 
(DM2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1964 to 
September 1968.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado dated 
in October 2004 and September 2008.  The October 2004 rating 
decision, in pertinent part, assigned a 30 percent rating for 
the Veteran's coronary artery disease, status post coronary 
artery graft, secondary to diabetes mellitus, effective March 
26, 2004.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in February 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  

This matter was previously before the Board, most recently in 
March 2008 when it was remanded for further development.  The 
requested development has been completed.  The September 2008 
rating decision increased the disability evaluation for 
coronary artery disease from 30 percent to 60 percent, 
effective March 26, 2004, the date of the claim for an 
increased rating.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board, and the issue before the 
Board is as listed on the title page.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The Board notes that subsequent to the RO's certification of 
appeal to the Board, the Board received additional evidence 
from the Veteran in the form of a letter dated in December 
2008.  The evidence was not accompanied by the Veteran's 
waiver of initial RO review.  However, in light of the 
favorable decision below, the Board determines that a 
decision on the merits without initial RO consideration of 
such additional evidence will not result in prejudicial harm 
to the Veteran.  See, 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Prior to July 9, 2008, the Veteran's coronary artery 
disease was not manifested by chronic congestive heart 
failure; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

2.  When resolving all doubt in the Veteran's favor, 
effective July 9, 2008, the evidence shows the Veteran has 
been unable to exercise; an examiner estimated that the 
Veteran's coronary artery disease is manifested by congestive 
heart failure and a workload of 3 METs resulting in dyspnea, 
fatigue, and dizziness. 


CONCLUSIONS OF LAW

1.  The criteria for an rating in excess of 60 percent for 
coronary artery disease status post coronary artery bypass 
graft and placement of stents secondary to diabetes mellitus, 
prior to July 9, 2008, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).

2.  Since July 9, 2008, the criteria for a disability rating 
of 100 percent for coronary artery disease, status post 
coronary artery bypass graft and placement of stents 
secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

As with the Veteran's increased rating claim, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 60 percent evaluation for coronary artery disease is 
warranted for more than one episode of acute congestive heart 
failure in the past year; or where a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted for 
chronic congestive heart failure; or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2008).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2008).  METs testing is also not required when the 
left ventricular ejection fraction has been measured and is 
less than 50 percent, when chronic congestive hear failure is 
present or there has been more than one episode of congestive 
heart failure within the past year, or when a 100 percent 
evaluation can be assigned on another basis.  38 C.F.R. § 
4.104 (b).   

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2008).

Analysis

In a November 2002 rating decision, the RO granted service 
connection for coronary artery disease, rated as 10 percent 
disabling, effective July 9, 2001.  The Veteran's claim for 
an increased rating for coronary artery disease was received 
on March 26, 2004. By rating decision dated October 2004, the 
RO rated the Veteran's coronary artery disease as 30 percent 
disabling, effective March 26, 2004.  As previously noted, 
the RO then issued a rating decision in September 2008 which 
increased the rating to 60 percent, effective March 26, 2004, 
the date of the claim for an increased rating.   

Private medical reports show the Veteran underwent cardiac 
catheterization in March 2004.  See private medical reports 
from Dr. L. dated in March 2004.

In June 2004, a VA examiner reported that the Veteran found 
it difficult to climb stairs and he gets short of breath when 
he does gardening and shovels light earth.  The examiner 
rated the Veteran's METS greater than 5 to 7 and noted that 
he had an ejection fraction of 60%.  The examiner further 
noted that in 2003, the Veteran had a METS of greater than 7.  
The examiner also noted a stress test which showed lateral 
wall outstanding improvement and resolution of ischemia, 
after the Veteran had angioplasty done for two of his vessel 
and his ejection fraction remains at 60%.  On physical 
examination, the examiner noted that the heart size was 
normal and the Veteran had no arrhythmias and no signs of 
cardiac failure.  Subsequent outpatient treatment records 
from 2004 to 2007 do not show chronic congestive heart 
failure, or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

As shown above, the medical evidence has not shown the 
Veteran to have had chronic congestive heart failure; a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Accordingly, the Veteran is not entitled to a 
rating higher than 60 percent for coronary artery disease 
prior to July 9, 2008. 

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The Veteran is, accordingly, competent to 
describe his exercise limitations which have been fully 
considered by VA examiners in evaluating the overall severity 
of his cardiac disability.  Neither the Veteran nor the Board 
is competent to speak to issues of medical fact such as his 
exercise capacity expressed in METs, findings of cardiac 
hypertrophy, left ventricular ejection fraction or congestive 
heart failure.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a).  To the extent the Veteran may 
argue these factors; his lay statements are outweighed by the 
medical evidence of record which, as a whole, provides 
evidence against this aspect of his claim. 

However, effective July 9, 2008, when applying Diagnostic 
Code 7005 and giving the benefit of the doubt to the Veteran, 
the Board finds that the criteria for a disability evaluation 
of 100 percent have been met.  See generally 38 C.F.R. 
§ 3.400(o) (2008).

The criteria for a 100 percent rating are met if any one of 
three factors is present.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005.  In this case, based on the Veteran's history, the 
examiner assigned an estimate of 3 METs.  On VA examination 
on July 9, 2008, the examiner noted that the Veteran develops 
shortness of breath and experiences fatigue at approximately 
a 1/2 block walk or climbing 1/2 a flight of stairs.  The Veteran 
also reported experiencing angina 4 times within the prior 
180 days.  The examiner summarized that the Veteran described 
episodes of orthopnea and paroxysmal nocturnal dyspnea, which 
appeared to occur infrequently.   

The VA examiner reported that a prior exercise treadmill 
test, approximately 2 years old, described a METS of 11.  
However, he opined that dyspnea, fatigue, and dizziness by 
history are produced at METS about 3.  As such, the July 9, 
2008 VA examination report indicates that the Veteran met one 
of the criteria for a 100 percent rating.  Although 
subjective, the estimate was necessary because the examiner 
reported that though the Veteran reported for an exercise 
stress test, he was unable to exercise.  Although the Board 
notes the examiner's estimated METs of greater than 7 based 
on review of echocardiogram, applying the benefit of the 
doubt, the Board finds that the examiner's estimated workload 
of 3 METs or less resulting in dyspnea, fatigue, and 
dizziness entitles the Veteran to a 100 percent rating for 
his coronary artery disease.

In addition, the July 2008 examiner noted a diagnosis of 
congestive heart failure.  The examiner further reported that 
there was no present objective evidence to suggest the 
Veteran had episodes of congestive heart failure.  The 
examiner also reported having no documentation from any prior 
episodes and that the overall left ventricle function at 
present with no mention of diastolic dysfunction does not 
support the suggestion that he had experienced heart failure.  
However, the examiner noted that the Veteran gave symptoms to 
suggest the possibility of congestive heart failure and that 
mild left atrial dilatation is compatible with prior heart 
failure.  With application of the benefit of the doubt, the 
Board finds that the examiner's diagnosis of Veteran's 
congestive heart failure entitles the Veteran to a 100 
percent rating for his coronary artery disease.   

The Board recognizes that the July 2008 VA examination shows 
the Veteran to have an ejection fraction greater than 50 
percent, and thus the Veteran did not meet the criteria for a 
100 percent rating based on his ejection fraction.  However, 
Diagnostic Code 7005 only requires that one of the three 
possible criteria be met for the award of a 100 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  Since the medical evidence 
indicates that the Veteran met the criteria for a 100 percent 
rating for arteriosclerotic heart disease based on his 
workload MET or his congestive heart failure, a 100 percent 
rating is warranted, as of July 9, 2008.  

The Veteran is assigned staged ratings for separate periods 
of time based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Extraschedular consideration

For the period prior to July 9, 2008, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations has also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
Hospitalization due to, and the effect on employment of, the 
Veteran's coronary artery disease, postoperative appears to 
be contemplated by the assigned disability rating.  

Under these circumstances, the Board finds that the Veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In fact, in May 2005, Dr. L. 
noted that the Veteran could safely operate a motor vehicle 
from a cardiac standpoint.  Subsequently, in July 2008, the 
VA examiner opined that the Veteran would be employable only 
in those situations that permit reasonable access to rest, 
sedentary activity, and no awareness particularly of 
underlying heart disease or requirement for repeated tests 
therefore.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v.  Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in April 
2004, before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in April 2008 and the 
claim was readjudicated in September 2008.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letter dated in 
April 2008 satisfied the Vazquez-Flores elements (1), (2), 
(3), and (4). The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
examination was performed in 2008 in order to obtain medical 
evidence as to the extent of the claimed disability.  Private 
and VA treatment records were obtained and associated with 
the claims folder.  There is no identified relevant evidence 
that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Prior to July 9, 2008, a rating in excess of 60 percent for 
coronary artery disease, status post coronary artery bypass 
graft and placement of stents secondary to diabetes mellitus, 
is denied. 

Effective July 9, 2008, a 100 percent disability rating for 
the Veteran's service-connected coronary artery disease 
status post coronary artery bypass graft and placement of 
stents secondary to diabetes mellitus is granted, subject to 
laws and regulations governing payment of VA monetary 
benefits. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


